Citation Nr: 0022448	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  97-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.  The veteran has asserted that he had 
additional, unverified service with the Merchant Marines for 
one year from 1944 to 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1996, the RO 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for a psychosis and for a liver condition.  The 
veteran perfected appeals with both issues denied by this 
rating decision.  In September 1998, the Board found that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for a liver 
condition.  The Board also determined that the claim of 
entitlement to service connection for a psychosis was, in 
fact, a new claim and not an attempt to reopen a previously 
denied claim.  The Board remanded the issue back to the RO 
for additional evidentiary development and also directed the 
RO to adjudicate the issue as a new claim.  


REMAND

When this case was remanded in September 1998, the RO was 
asked to obtain VA medical records referred to by the 
veteran, including from VA facilities located in Houston, 
Texas; St. Louis, Missouri; Las Vegas, Nevada; and various 
California facilities including West Los Angeles, Brentwood, 
Loma Linda, Wadsworth, Sepulveda and Sawtelle.  It does not 
appear that all records were requested or properly accounted 
for.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court")".  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, another attempt to obtain the above referenced 
treatment records should be made.   

In a statement received at the RO in October 1998, the 
veteran reported that all his post-service treatment was at 
the Sawtelle and Wadsworth VA Medical Centers in California 
and in Houston, Texas.  However, in a statement received at 
the RO in December 1998, the veteran reported that he had 
been treated at numerous medical facilities including a VA 
facility in La Jolla/San Diego, California in approximately 
1994.  No treatment records from La Jolla/San Diego have been 
associated with the claims file.  

In his December 1998 statement, the veteran alleged that he 
joined the Air Force Reserve in St. Louis in October 1948 and 
that the Air Force "realized something was wrong with me."  
No attempt has been made to obtain any medical records 
associated with this claimed military service.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should attempt to obtain any 
medical records identified that are not 
already of record from the VA facilities 
in St. Louis, Missouri, and La Jolla/San 
Diego and Sepulveda, California.  The RO 
also should again request any relevant 
records not already on file of treatment 
at the Brentwood, Sawtelle and Wadsworth 
VA medical facilities.  The RO's attempts 
to obtain the medical records should be 
documented in the claims file, and if no 
medical records are available, the 
medical facilities should so indicate. 

3.  The RO should attempt to obtain any 
Air Force Reserve medical records 
associated with the veteran's claimed Air 
Force Reserve service.

4.  Thereafter, if and only if the RO 
determines that the claim for service 
connection for a psychosis is well 
grounded, the veteran should be afforded 
a VA psychiatric examination to determine 
(1) the correct diagnoses of all 
psychiatric disorders present; (2) when a 
psychosis, if one is present, was first 
shown; (3) and whether a psychosis, if 
present and first shown more than one 
year after service, is of service origin 
or otherwise related to service.  The 
veteran's claims folders should be made 
available to and reviewed by the 
examiner, who should acknowledge such in 
the examination report.  Any indicated 
studies should be performed.  The 
examiner should provide a comprehensive 
report, which addresses the 
aforementioned and provides the rationale 
for any conclusions.  

5.  The RO should then review the record 
and ensure that all the above actions 
have been adequately completed.  
Thereafter, the claim for service 
connection for a psychosis should be 
adjudicated de novo with consideration of 
all pertinent law, regulations, and Court 
decisions, to include to 38 C.F.R. 
§§ 3.303,3.306, 3.309(a) (1999).  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which includes all pertinent law 
and regulations not previously provided 
and a full discussion of action taken on 
the veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran unless he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 6 -


